Egan Jr., J.
*1000We affirm. Although defendant’s contention that her plea was not knowing, intelligent and voluntary survives her valid waiver of appeal, the record does not demonstrate that defendant moved to withdraw her plea or vacate the judgment of conviction; hence, such argument has not been preserved for our review (see People v Henion, 110 AD3d 1349, 1350 [2013]; People v Gathers, 106 AD3d 1333, 1334 [2013], lv denied 21 NY3d 1073 [2013]). Moreover, inasmuch as defendant made no statements during the plea allocution that tended to cast doubt upon her guilt, the narrow exception to the preservation requirement is inapplicable (see People v Ladieu, 105 AD3d 1265, 1265-1266 [2013], lv denied 21 NY3d 1017 [2013]; People v Estrada, 102 AD3d 1064, 1064-1065 [2013]). In any event, defendant’s present claim of confusion is belied by the record (see People v Vazquez, 34 AD3d 855, 855 [2006], lv denied 8 NY3d 850 [2007]; cf. People v Vallee, 97 AD3d 972, 974 [2012], lv denied 20 NY3d 1104 [2013]). Finally, defendant is precluded from challenging her sentence as harsh and excessive in light of her valid waiver of appeal (see People v Roche, 106 AD3d 1328, 1329 [2013]).
Peters, P.J., Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed.